379 F.2d 292
James H. PFISTER, Appellant,v.Willie P. ARCENEAUX et al., Appellees.
No. 22562.
United States Court of Appeals Fifth Circuit.
June 29, 1967.

C. Ellis Henican, Jr., Henican, James & Cleveland, C. Ellis Henican, New Orleans, La., for appellant.
W. Scott Wilkinson, Wilkinson, Lewis, Woods & Carmody, Shreveport, La., for appellees.
Before BROWN, BURGER,* and WISDOM, Circuit Judges.
PER CURIAM.


1
The petition for rehearing indicates that the third-party defendants fail to give effect to the theory of both the original and the third-party complaints. The petitioners insist that there is no genuine issue of material fact whether the members of the legislative committee actually participated in the illegal raids. The thrust of the original complaint is, however, not that Pfister and the other committee members participated in the raids, but that the raids were carried out "under the direction and in behalf of [the] defendant". In other words the question is whether the committee's investigation was undertaken for a legitimate purpose or with an eye to depriving the plaintiffs of their constitutional rights, either through raids, through harassment and prosecution, or otherwise, whether by the committee's own acts or by the acts of others instigated by the Committee. The record, incorporated in Pfister's "opposition", clearly reveals genuine issues of material fact as to these issues. The petition for rehearing is therefore denied.



Notes:


*
 Of the District of Columbia Circuit, sitting by designation